Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Drawings
The drawings are objected to because --the unlabeled rectangular box(es) shown in figures 2 and 3 of the drawings should be provided with descriptive text labels--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6-7, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “based on a Momentum-based Disturbance Observer”. The scope of the claim cannot be ascertained. A “Momentum-based Disturbance Observer” does not have a specific art recognized meaning. Moreover, the specification does not shed enough light on the meaning of the term so that one of ordinary skill could distinguish a meaning of the term (see instant spec at [77] which states “a Momentum-based Disturbance Observer, as illustrated in FIG. 6”. Note that Fig. 6 has a block labelled “Disturbance Observer”, but does not unequivocally define what constitutes a “Momentum-based Disturbance Observer”.).	For examination the claim will mean based on momentum observation.
Claim 6 recites “performing an algorithm … for estimating the second excavation trajectory” as a sub process of performing a pre-learned prediction algorithm (claim 5) that is a subprocess of generating the second excavation trajectory (claim 1). It is not understood how/whether an estimated “second excavation trajectory” is different than a generated second excavation trajectory. The scope of the claim cannot be ascertained.	For examination, the claim will mean wherein performing the pre-learned prediction algorithm comprises performing an algorithm trained by using the digging force and topographic data of the work area as training data 
Claim 7 recites “based on Dynamic Movement Primitives (DMP)”. The scope of the claim cannot be ascertained. “Dynamic Movement Primitives (DMP)” does not have a specific art recognized meaning. Moreover, the specification does not shed enough light on the meaning of the term so that one of ordinary skill could distinguish a meaning of the term (see each recitation of “Dynamic Movement Primitives”, ”DMP”, “set as a critical dynamics model”, in the instant spec at [8], [20], [32], [62], [83], [86], [104]).	For examination the claim will mean based on movement.
Claim 13 recites “based on a Momentum-based Disturbance Observer”. The scope of the claim cannot be ascertained. A “Momentum-based Disturbance Observer” does not have a specific art recognized meaning. Moreover, the specification does not shed enough light on the meaning of the term so that one of ordinary skill could distinguish an absolute meaning of the term (see instant spec at [77] which states “a Momentum-based Disturbance Observer, as illustrated in FIG. 6”. Note that Fig. 6 has a block labelled “Disturbance Observer”, but does not specifically define what constitutes a “Momentum-based Disturbance Observer”.).	For examination the claim will mean based on momentum observation.
Claim 15 recites “based on Dynamic Movement Primitives (DMP) set as a critical dynamics model”. The scope of the claim cannot be ascertained. Moreover, the specification does not shed enough light on the meaning of the term so that one of ordinary skill could distinguish an absolute meaning of the phrase (see each recitation of “Dynamic Movement Primitives”, ”DMP”, “set as a critical dynamics model”, in the instant spec at [8], [20], [32], [62], [83], [86], [104]).	For examination the claim will mean based movement.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ready-Cambell et al. (US 2021/0149403 A1).
As to claim 1, Ready-Campbell teaches a method of controlling construction machinery, the method comprising:	moving a bucket (a tool, for example a bucket of an excavation vehicle – [160]) of a working device along a first excavation trajectory to perform an excavation operation on the ground of a work area (The earth moving engine 430 receives 650 the one or more target tool paths generated by the preparation engine 420 and positions 652 the leading edge of the tool below the ground surface. The depth below the ground surface at which the tool is placed is guided by the set of instructions received from the controller(s) 120. – [108]);	calculating a digging force exerted on the bucket during the excavation operation (digging forces on the bucket are inferred, i.e. calculated, in order to locate digging obstructions, The digging engine 610 can also determine that the target tool path is obstructed  – [112]; Alternatively, or additionally, digging force is calculated directly in order to estimate a fill amount used as a basis for adjusting the tool angle, see Additionally, the fill estimate engine 620 may use the sensor assembly 105 to measure the quantity of earth accumulated in front of the leading edge of the tool while the tool is in the position set by the currently-in-progress target tool path. The fill estimate engine 620 may also use measurement sensors to measure the force of earth acting on the tool beneath the surface and adjust the angle of the tool to estimate the fill level of the tool. – [117]; Alternatively, or additionally, a control error which represents inferred, i.e. calculated, digging force is determined, As the excavation vehicle 115d moves the excavation tool along a target tool path, soil friction and soil composition factors may result in tool deviating from the target tool path, creating an actual tool path that was travelled by the tool 175 or vehicle 115. Because of the deviation between the target tool path and the actual tool path, the actual tool path is associated with a different set of coordinates within the coordinate space than those associated with the target tool path.– [111]);	generating a new second excavation trajectory based on the calculated digging force; and When an obstruction, for example an obstacle or another vehicle 115, is determined to be within the target tool path, the digging engine 610 may store the geospatial location of the obstacle, for example a current location of the vehicle 115 as provided by the position sensor 145, execute a dump routine to release earth from the tool, and return to the location of the obstacle within the site to execute a break routine to hopefully break up and/or remove the object. Break routines, in one embodiment, include instructions to the controller to repetitively drive the leading edge of the tool downward into the earth around the location of the obstacle, running the leading edge of the tool over the location of the detected obstacle to “scrape” or loosen this earth, and activating an alternate tool (not shown) to break down the obstacle. – [113]; Alternatively, or additionally, when the measured force of earth is above a threshold quantity, the digging engine 610 receives instructions to raise the tool above the ground surface. – [121]; Alternatively, or additionally, an angle trajectory of the tool and/or a check routine is generated on the basis of measured digging forces, A breakout event and corresponding breakout angle may be detected as a tool 175 naturally breaks through the ground surface during the digging routine. At speeds above the target speed and/or at forces above the threshold force, the tool is unable to collect earth and break out of the ground surface. Similarly, at speeds below the target speed and forces below the threshold force, the tool inefficiently collects earth. To reduce the number of erroneous breakout events that occur during an earth shaping routine, the engine 630 measures the force of earth on the tool and adjusts the  – [128]; Alternatively, or additionally, a deeper excavation trajectory is executed on the basis of a control error (which represents an inferred, i.e. calculated, digging force) of the first excavation trajectory, if the deviation between the target tool path and the actual tool path is below a threshold deviation, the excavation tool executes the next portion of the excavation routine which may be a check routine, a dump routine, or second (e.g., deeper) target tool path. – [111]; Alternatively, or additionally, if the fill level of the tool is estimated to be above a threshold, the fill estimate engine 620 communicates instructions for the volume check engine 440 to measure the volume of earth in the tool with higher accuracy. – [132]; NOTE: The target tool path generator 540 may define tool paths based on … the force exerted on the excavation tool 175 in contact with the ground surface of the site. – [96]).
As to claim 5, Ready-Campbell teaches the method of claim 1, wherein generating the new second excavation trajectory based on the calculated digging force comprises performing a pre-learned prediction algorithm (a previously trained prediction model that is capable of [118]).
As to claim 6, as best can be understood, Ready-Campbell teaches the method of claim 5, wherein performing the pre-learned prediction algorithm comprises performing an algorithm trained by using the digging force and topographic data of the work area as training data for estimating the second excavation trajectory (the new second excavation trajectory is generated on the basis of an estimated amount of earth in the tool that is estimated on the basis of operations using a previously trained prediction model, a previously trained prediction model that is capable of receiving as input the distance traveled by the tool along with other parameters of the vehicle 115 and excavation routine and outputting an estimated amount of earth in the tool. These other parameters include, but are not limited to, any sensor value, the tool type and width, the vehicle type, and the depth of the leading edge of the tool below the ground surface during the target tool path. The trained prediction model may further be capable of generating a trend line that extrapolates tool fill level as a function of distance traveled, which [118]; The volume check engine 440 may update the predictive excavation model based on data collected before, during, or after the completion of a target tool path to guide the movement of the excavation vehicle 115 within the site during any additional target tool paths. For example, the volume check engine 440 updates the trained predictive model discussed above with data with collected during the completed target tool path and implement the updated predictive model to determine the horizontal distance that the tool must travel, at a known depth below the ground surface, to excavate the remaining amount of earth. The volume check engine 440 may update the predictive model to define a relationship between the depths of the tool below the ground surface of the leading edge, the horizontal distance traversed by the tool, the amount of earth loaded into the tool, the soil composition within the site, and the tool width. – [139]).
As to claim 7, as best can be understood, Ready-Campbell teaches the method of claim 6, wherein the algorithm is a learning algorithm based on Dynamic Movement Primitives (DMP) set as a critical dynamics model (the prediction model is updated on the basis of previous motion  – [139]).
As to claim 8, Ready-Campbell teaches the method of claim 1, wherein generating the second excavation trajectory based on the digging force comprises generating the second excavation trajectory to reduce an excavation speed and excavation depth when the digging force exceeds a preset value (A breakout event and corresponding breakout angle may be detected as a tool 175 naturally breaks through the ground surface during the digging routine. At speeds above the target speed and/or at forces  – [128]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ready-Campbell as applied to claim 1 above, and further in view of Tsukamoto et al. (US 2020/0325649 A1).
As to claim 2, Ready-Campbell teaches the method of claim 1.	However, “wherein calculating a digging force exerted on the bucket comprises measuring joint state values and cylinder pressure values of the working device during the excavation operation; and calculating the digging force exerted on the bucket from dynamic equation of the construction machinery using the joint state values and the cylinder pressure values” is not explicitly disclosed.	In a related invention, Tsukamoto teaches calculating a digging force exerted on the bucket comprises measuring joint state values (Tsukamoto: [24], [25], [26]) and cylinder pressure values (Tsukamoto: [28]) of the working device during the excavation operation; and calculating the digging force exerted on the bucket from dynamic equation of the construction machinery using the joint state values and the cylinder pressure values (Tsukamoto: The controller 30 can calculate the work reaction force F.sub.R using the above-described equations. Furthermore, the controller 30 can calculate the magnitude of a component of the work reaction force F.sub.R vertical to a slope as the magnitude of a pressing force by calculating the work reaction force F.sub.R during the slope finishing work. The work reaction force F.sub.R produced by the anti thrust F.sub.A (see FIG. 6) serves as a force to pull out the rod 7C of the boom cylinder 7. – [116]; wherein “the above-described equations” are w.r.t [102] through [115]).	It would have been obvious to incorporate the teachings of Tsukamoto into the system of 
As to claim 3, as best can be understood, the combination teaches the method of claim 2, wherein calculating the digging force is performed by using a control technique performed based on a Momentum-based Disturbance Observer (Ready-Campbell: [126]).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ready-Campbell and Tsukamoto as applied to claim 2 above, and further in view of Danko (US 2014/0107841 A1).
As to claim 4, the combination teaches the method of claim 2; and	wherein the joint state values include an angle of each of joints of a boom, an arm and the bucket (Tsukamoto: [24], [25], [26]), and the cylinder pressure valves include pressure values of a boom cylinder, an arm cylinder and a bucket cylinder (Tsukamoto: [28]).	However, “angular velocity” is not explicitly disclosed.	In a related invention, Danko teaches wherein the joint state values include angular velocity (The control velocity vectors in Equation 7 are preferably distributed to the individual joints in terms of joints angular velocity components. – [144], w.r.t [141] through [143]).	It would have been obvious to incorporate the teachings of Danko into the system of modified Ready-Campbell such that the joint state values include angular velocity as described. The motivation being to being to better determine a state of the construction machinery during operation.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ready-Campbell as applied to claim 1 above, and further in view of Danko (US 2014/0107841 A1).
As to claim 9, Ready-Campbell does not explicitly teach “wherein the second excavation trajectory includes joint angle values over time of a boom, an arm and the bucket”.	In a related invention, Danko teaches expressing trajectory including joint angle values over time of a boom, an arm and the bucket (The control velocity vectors in Equation 7 are preferably distributed to the individual joints in terms of joints angular velocity components. – [144], w.r.t [141] through [143]).	It would have been obvious to incorporate the teachings of Danko into the system of Ready-Campbell in order to express trajectories wherein the second excavation trajectory includes joint angle values over time of a boom, an arm and the bucket as described. The motivation being to simplify control expression.

Claims 10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ready-Campbell et al. (US 2021/0149403 A1) in view of Tsukamoto et al. (US 2020/0325649 A1).
As to claim 10, Ready-Campbell teaches a control system for construction machinery, the system comprising:	 a measurement portion configured to measure joint state values and Measurement sensors 125 generally measure properties of the ambient environment, or properties of the earth shaping vehicle 115 itself. These properties may include tool position/orientation, relative articulation of the various joints of the arm supporting the tool, vehicle 115 speed, ambient temperature, hydraulic pressure (either relative to capacity or absolute) including how much hydraulic capacity is being used by the drive system 210 and the excavation tool separately. A variety of possible measurement sensors 125 may be used, including hydraulic pressure sensors, linear  – [52]);	 a control device configured to output a control signal for performing an automated excavation operation, the control device configured to calculate a digging force (digging forces on the bucket are inferred, i.e. calculated, in order to locate digging obstructions, The digging engine 610 can also determine that the target tool path is obstructed by one or more obstacles, for example rocks, trees, roots, wooden beams, buried pipelines, cables, pieces of concrete, asphalt, and steel. Determinations regarding the presence of obstacles along the tool path are made based on occurrence of one or more of a set of conditions, including, but not limited to, an engine load greater than the target engine load, a ground speed lower than the minimum ground speed, and a tool angle lower than a target tool angle. – [112]; Alternatively, or additionally, digging force is calculated directly in order to estimate a fill amount used as a basis for adjusting the tool angle, see Additionally, the fill estimate engine 620 may use the sensor assembly 105 to measure the quantity of earth accumulated in front of the leading edge of the tool while the tool is in the position set by the currently-in-progress target tool path. The fill estimate engine 620 may also use measurement sensors to measure the force of earth acting on the tool beneath the surface and adjust the angle of the tool to estimate the fill level of the tool. – [117]; Alternatively, or additionally, a control error which represents inferred, i.e. calculated, digging force is determined, As the excavation vehicle 115d moves the excavation tool along a target tool path, soil friction and soil composition factors may result in tool – [111]) exerted on a bucket (a tool, for example a bucket of an excavation vehicle – [160]) during an excavation operation according to a first excavation trajectory (The earth moving engine 430 receives 650 the one or more target tool paths generated by the preparation engine 420 and positions 652 the leading edge of the tool below the ground surface. The depth below the ground surface at which the tool is placed is guided by the set of instructions received from the controller(s) 120. – [108]), generate a new second excavation trajectory based on the calculated digging force and to output a control signal for the second excavation trajectory; and a work control device configured to move the bucket according to the control signal for the second excavation trajectory (When an obstruction, for example an obstacle or another vehicle 115, is determined to be within the target tool path, the digging engine 610 may store the geospatial location of the obstacle, for example a current location of the vehicle 115 as provided by the position sensor 145, execute a dump routine to release earth from the tool, and return to the location of the obstacle within the site to execute a break routine to hopefully break up and/or remove the object. Break routines, in one embodiment, include instructions to the controller to repetitively drive the leading edge of the tool downward into the earth around the location of the obstacle, running the leading edge of the tool over the location of the detected obstacle to  – [113]; Alternatively, or additionally, when the measured force of earth is above a threshold quantity, the digging engine 610 receives instructions to raise the tool above the ground surface. – [121]; Alternatively, or additionally, an angle trajectory of the tool and/or a check routine is generated on the basis of measured digging forces, A breakout event and corresponding breakout angle may be detected as a tool 175 naturally breaks through the ground surface during the digging routine. At speeds above the target speed and/or at forces above the threshold force, the tool is unable to collect earth and break out of the ground surface. Similarly, at speeds below the target speed and forces below the threshold force, the tool inefficiently collects earth. To reduce the number of erroneous breakout events that occur during an earth shaping routine, the engine 630 measures the force of earth on the tool and adjusts the distribution of pressure, so that the tool angle has sufficient hydraulic pressure to be adjusted beneath the ground surface. For example, the tool may be lowered or angled downward to dig more deeply in cases of high speed/low force, and angled upward/raised to dig more shallowly in cases of low speed/high force. Additionally, as the tool moves through the target tool path and collects earth, the excavation vehicle may continuously adjust the angle of the tool. If the tool eventually breaks out of the ground surface, the excavation vehicle 115 records the breakout angle and may voluntarily opt to execute a volume check routine rather than continuing a digging routine. – [128]; Alternatively, or additionally, a deeper excavation trajectory is executed on the basis of a control error (which represents an inferred, i.e. calculated, if the deviation between the target tool path and the actual tool path is below a threshold deviation, the excavation tool executes the next portion of the excavation routine which may be a check routine, a dump routine, or second (e.g., deeper) target tool path. – [111]; Alternatively, or additionally, if the fill level of the tool is estimated to be above a threshold, the fill estimate engine 620 communicates instructions for the volume check engine 440 to measure the volume of earth in the tool with higher accuracy. – [132]; NOTE: The target tool path generator 540 may define tool paths based on … the force exerted on the excavation tool 175 in contact with the ground surface of the site. – [96]).	However, Ready-Campbell does not explicitly disclose the pressure values are that of “cylinder”.	In a related invention, Tsukamoto teaches measuring cylinder pressure (a boom rod pressure sensor S7R and a boom bottom pressure sensor S7B are attached to the boom cylinder 7. An arm rod pressure sensor S8R and an arm bottom pressure sensor S8B are attached to the arm cylinder 8. A bucket rod pressure sensor S9R and a bucket bottom pressure sensor S9B are attached to the bucket cylinder 9. – [28]).	It would have been obvious to incorporate the teachings of Tsukamoto into the system of Ready-Campbell as described. The motivation being to being to better determine a state of the construction machinery during operation.
As to claim 12, the combination teaches the control system for construction machinery of claim 10, wherein the control device comprises a digging force estimator configured to calculate the digging force exerted on the bucket from dynamic equation of the construction machinery using the joint state The controller 30 can calculate the work reaction force F.sub.R using the above-described equations. Furthermore, the controller 30 can calculate the magnitude of a component of the work reaction force F.sub.R vertical to a slope as the magnitude of a pressing force by calculating the work reaction force F.sub.R during the slope finishing work. The work reaction force F.sub.R produced by the anti thrust F.sub.A (see FIG. 6) serves as a force to pull out the rod 7C of the boom cylinder 7. – [116]; wherein “the above-described equations” are w.r.t [102] through [115]); and	a trajectory generator configured to generate the second excavation trajectory based on the calculated digging force (Ready-Campbell: When an obstruction, for example an obstacle or another vehicle 115, is determined to be within the target tool path, the digging engine 610 may store the geospatial location of the obstacle, for example a current location of the vehicle 115 as provided by the position sensor 145, execute a dump routine to release earth from the tool, and return to the location of the obstacle within the site to execute a break routine to hopefully break up and/or remove the object. Break routines, in one embodiment, include instructions to the controller to repetitively drive the leading edge of the tool downward into the earth around the location of the obstacle, running the leading edge of the tool over the location of the detected obstacle to “scrape” or loosen this earth, and activating an alternate tool (not shown) to break down the obstacle. – [113]; Alternatively, or additionally, when the measured force of earth is above a threshold quantity, the digging engine 610 receives instructions to  – [121]; Alternatively, or additionally, an angle trajectory of the tool and/or a check routine is generated on the basis of measured digging forces, A breakout event and corresponding breakout angle may be detected as a tool 175 naturally breaks through the ground surface during the digging routine. At speeds above the target speed and/or at forces above the threshold force, the tool is unable to collect earth and break out of the ground surface. Similarly, at speeds below the target speed and forces below the threshold force, the tool inefficiently collects earth. To reduce the number of erroneous breakout events that occur during an earth shaping routine, the engine 630 measures the force of earth on the tool and adjusts the distribution of pressure, so that the tool angle has sufficient hydraulic pressure to be adjusted beneath the ground surface. For example, the tool may be lowered or angled downward to dig more deeply in cases of high speed/low force, and angled upward/raised to dig more shallowly in cases of low speed/high force. Additionally, as the tool moves through the target tool path and collects earth, the excavation vehicle may continuously adjust the angle of the tool. If the tool eventually breaks out of the ground surface, the excavation vehicle 115 records the breakout angle and may voluntarily opt to execute a volume check routine rather than continuing a digging routine. – [128]; Alternatively, or additionally, a deeper excavation trajectory is executed on the basis of a control error (which represents an inferred, i.e. calculated, digging force) of the first excavation trajectory, if the deviation between the target tool path and the actual tool path is below a threshold deviation, the excavation tool executes the next portion of the excavation routine which may be a check routine, a dump routine,  – [111]; Alternatively, or additionally, if the fill level of the tool is estimated to be above a threshold, the fill estimate engine 620 communicates instructions for the volume check engine 440 to measure the volume of earth in the tool with higher accuracy. – [132]; NOTE: The target tool path generator 540 may define tool paths based on … the force exerted on the excavation tool 175 in contact with the ground surface of the site. – [96])).
As to claim 13, as best can be understood, the combination teaches the control system for construction machinery of claim 12, wherein the digging force estimator calculates the digging force by using a control technique performed based on a Momentum-based Disturbance Observer (Ready-Campbell: [126]).
As to claim 14, the combination teaches the control system for construction machinery of claim 12, wherein the control device receives topographic data of a work area, and wherein the trajectory generator performs an algorithm trained by using the digging force and the topographic data of the work area as training data for estimating the second excavation trajectory (Ready-Campbell: the new second excavation trajectory is generated on the basis of an estimated amount of earth in the tool that is estimated on the basis of operations using a previously trained prediction model, a previously trained prediction model that is capable of receiving as input the distance traveled by the tool along with other parameters of the vehicle 115 and excavation routine and outputting an estimated amount of earth in the tool. These other parameters include, but are not limited to, any sensor value, the tool type and width, the vehicle type, and the depth of the leading edge of the tool below the ground surface during the target tool path. The trained prediction model may further be capable of generating a trend line that extrapolates tool [118]; The volume check engine 440 may update the predictive excavation model based on data collected before, during, or after the completion of a target tool path to guide the movement of the excavation vehicle 115 within the site during any additional target tool paths. For example, the volume check engine 440 updates the trained predictive model discussed above with data with collected during the completed target tool path and implement the updated predictive model to determine the horizontal distance that the tool must travel, at a known depth below the ground surface, to excavate the remaining amount of earth. The volume check engine 440 may update the predictive model to define a relationship between the depths of the tool below the ground surface of the leading edge, the horizontal distance traversed by the tool, the amount of earth loaded into the tool, the soil composition within the site, and the tool width. – [139]).
As to claim 15, as best can be understood, the combination teaches the control system for construction machinery of claim 14, wherein the algorithm is a learning algorithm based on Dynamic Movement Primitives (DMP) that set the second excavation trajectory as a critical dynamics model (Ready-Campbell: the prediction model is updated on the basis of previous motion  – [139]).
As to claim 16, the combination teaches the control system for construction machinery of claim 10, wherein the control device generates the second excavation trajectory to reduce an excavation speed and excavation depth when the digging force exceeds a preset value (A breakout event and corresponding breakout angle may be detected as a tool 175  – [128]).

Claims 11, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ready-Campbell and Tsukamoto as applied to claim 10 above, and further in view of Danko (US 2014/0107841 A1).
As to claim 11, the combination teaches the control system for construction machinery of claim 10, wherein the measurement portion includes a plurality of sensors for measuring an angle 
As to claim 17, the combination teaches the control system for construction machinery of claim 10.	However, wherein the second excavation trajectory includes joint angle values over time of a boom, an arm and the bucket of the working device is not explicitly disclosed.	In a related invention, Danko teaches expressing trajectory including joint angle values over time of a boom, an arm and the bucket (The control velocity vectors in Equation 7 are preferably distributed to the individual joints in terms of joints angular velocity components. – [144], w.r.t [141] through [143]).	It would have been obvious to incorporate the teachings of Danko into the system of Ready-Campbell in order to express trajectories wherein the second excavation trajectory includes joint angle values over time of a boom, an arm and the bucket as described. The motivation being to simplify control expression.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARRETT F EVANS/Examiner, Art Unit 3663